                                                              FILED
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page     1 of 86
                                                       Lucinda
                                                         SamuelB.L.
                                                                 Rauback,
Case:07-20244-MJK Doc#:740 Filed:12/05/17 Entered:12/05/17 16:50:45        Clerk of 4
                                                                    Kay, Page:1
                                                                         Clerk
                                                         United States Bankruptcy Court
                                                               Brunswick, Georgia
                                                                         . pm, Dec 05, 2017
                                                         By JBergen at 4:45




                                                                                              520
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 2 of 86
Case:07-20244-MJK Doc#:740 Filed:12/05/17 Entered:12/05/17 16:50:45 Page:2 of 4




                                                                                  521
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 3 of 86
Case:07-20244-MJK Doc#:740 Filed:12/05/17 Entered:12/05/17 16:50:45 Page:3 of 4




                                                                                  522
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 4 of 86
Case:07-20244-MJK Doc#:740 Filed:12/05/17 Entered:12/05/17 16:50:45 Page:4 of 4




                                                                                  523
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 5 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:1 of 26




                                                                               524
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 6 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:2 of 26




                                                                               525
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 7 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:3 of 26




                                                                               526
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 8 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:4 of 26




                                                                               527
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 9 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:5 of 26




                                                                               528
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 10 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:6 of 26




                                                                               529
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 11 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:7 of 26




                                                                               530
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 12 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:8 of 26




                                                                               531
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 13 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:9 of 26




                                                                               532
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 14 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:10 of 26




                                                                                533
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 15 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:11 of 26




                                                                                534
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 16 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:12 of 26




                                                                                535
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 17 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:13 of 26




                                                                                536
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 18 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:14 of 26




                                                                                537
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 19 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:15 of 26




                                                                                538
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 20 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:16 of 26




                                                                                539
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 21 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:17 of 26




                                                                                540
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 22 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:18 of 26




                                                                                541
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 23 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:19 of 26




                                                                                542
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 24 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:20 of 26




                                                                                543
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 25 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:21 of 26




                                                                                544
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 26 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:22 of 26




                                                                                545
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 27 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:23 of 26




                                                                                546
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 28 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:24 of 26




                                                                                547
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 29 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:25 of 26




                                                                                548
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 30 of 86
Case:07-20244-MJK Doc#:742 Filed:12/08/17 Entered:12/08/17 12:34:49 Page:26 of 26




                                                                                549
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 31 of 86
                                                               FILED
Case:07-20244-MJK Doc#:743 Filed:12/13/17 Entered:12/13/17 15:23:55 Page:1 of 1
                                                         Lucinda
                                                            SamuelB.L.
                                                                     Rauback, Clerk
                                                                       Kay, Clerk
                                                       United States Bankruptcy Court
                                                             Brunswick, Georgia
                                                                       . pm, Dec 13, 2017
                                                       By JBergen at 3:22




                                                                                        550
      Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 32 of 86
Case:07-20244-MJK Doc#:744 Filed:12/14/17 Entered:12/14/17 11:18:06 Page:1 of 5




                                                                                  551
      Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 33 of 86
Case:07-20244-MJK Doc#:744 Filed:12/14/17 Entered:12/14/17 11:18:06 Page:2 of 5




                                                                                  552
      Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 34 of 86
Case:07-20244-MJK Doc#:744 Filed:12/14/17 Entered:12/14/17 11:18:06 Page:3 of 5




                                                                                  553
      Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 35 of 86
Case:07-20244-MJK Doc#:744 Filed:12/14/17 Entered:12/14/17 11:18:06 Page:4 of 5




                                                                                  554
Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 36 of 86

        c#:744 Filed:12/14/17 Entered:12/14/1
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 37 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:1 of 39




                                                                               556
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 38 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:2 of 39




                                                                               557
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 39 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:3 of 39




                                                                               558
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 40 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:4 of 39




                                                                               559
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 41 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:5 of 39




                                                                               560
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 42 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:6 of 39




                                                                               561
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 43 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:7 of 39




                                                                               562
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 44 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:8 of 39




                                                                               563
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 45 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:9 of 39




                                                                               564
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 46 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:10 of 39




                                                                                565
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 47 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:11 of 39




                                                                                566
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 48 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:12 of 39




                                                                                567
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 49 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:13 of 39




                                                                                568
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 50 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:14 of 39




                                                                                569
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 51 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:15 of 39




                                                                                570
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 52 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:16 of 39




                                                                                571
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 53 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:17 of 39




                                                                                572
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 54 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:18 of 39




                                                                                573
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 55 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:19 of 39




                                                                                574
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 56 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:20 of 39




                                                                                575
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 57 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:21 of 39




                                                                                576
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 58 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:22 of 39




                                                                                577
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 59 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:23 of 39




                                                                               578
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 60 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:24 of 39




                                                                                579
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 61 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:25 of 39




                                                                                580
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 62 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:26 of 39




                                                                                581
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 63 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:27 of 39




                                                                                582
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 64 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:28 of 39




                                                                                583
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 65 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:29 of 39




                                                                                584
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 66 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:30 of 39




                                                                                585
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 67 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:31 of 39




                                                                                586
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 68 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:32 of 39




                                                                                587
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 69 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:33 of 39




                                                                                588
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 70 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:34 of 39




                                                                                589
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 71 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:35 of 39




                                                                                590
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 72 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:36 of 39




                                                                                591
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 73 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:37 of 39




                                                                                592
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 74 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:38 of 39




                                                                                593
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 75 of 86
Case:07-20244-MJK Doc#:755 Filed:08/31/18 Entered:09/04/18 10:07:11 Page:39 of 39




                                                                                594
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 76 of 86
                                                                  FILED
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:1 of 11
                                                            Lucinda
                                                               SamuelB.L.
                                                                        Rauback, Clerk
                                                                          Kay, Clerk
                                                          United States Bankruptcy Court
                                                                Brunswick, Georgia
                                                                          . pm, Jun 07, 2019
                                                          By jbergen at 5:08



                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


     IN RE:                                 )            CHAPTER 7 CASE
                                            )            No. 07-20244
     MARVIN B. SMITH, III, and              )
     SHARON H. SMITH,                       )
                                            )
          Debtors.                          )
                                            )
                                            )
     MARVIN B. SMITH, III, and              )
     SHARON H. SMITH,                       )
                                            )
          Debtors/Movants,                  )
                                            )
     v.                                     )
                                            )
     HSBC BANK USA,                         )
                                            )
     HSBC BANK USA, N.A.,                   )
                                            )
     HSBC BANK USA, NATIONAL                )
     ASSOCIATION AS TRUSTEE FOR THE         )
     HOLDERS OF BCAP LLC TRUST 2006-        )
     AA2,                                   )
                                            )
     PATRICK J. BURKE, PRES./CEO OF         )
     HSBC BANK USA, N.A.,                   )
                                            )
     BALCH & BINGHAM, LLP,                  )
                                            )
     GEREMY GREGORY, AGENT FOR              )
     BALCH & BINGHAM, LLP,                  )



                                                                                       595
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 77 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:2 of 11




     CHRISTOPHER ANULEWICZ,                     )
     AGENT FOR BALCH & BINGHAM, LLP,            )
                                                )
     MCGUIRE WOODS, LLP,                        )
                                                )
     PAUL A. ROGERS, AGENT FOR                  )
     MCGUIRE WOODS, LLP,                        )
                                                )
     THOMAS R. WALKER, AGENT FOR                )
     MCGUIRE WOODS, LLP,                        )
                                                )
     JARROD S. MENDEL, AGENT FOR                )
     MCGUIRE WOODS, LLP,                        )
                                                )
     RUBIN LUBLIN, LLC,                         )
                                                )
     PETER LUBLIN, AGENT OF RUBIN               )
     LUBLIN, LLC,                               )
                                                )
     BRET CHANESS, AGENT OF RUBIN               )
     LUBLIN, LLC,                               )
                                                )
     RONNIE PERRY REALTY CO., INC., and         )
                                                )
     JILL JERNIGAN, AGENT/BROKER FOR            )
     RONNIE PERRY REALTY CO., INC.,             )
                                                )
          Respondents.                          )
                                                )

               ORDER DENYING EMERGENCY MOTION TO ENFORCE
              DISCHARGE INJUNCTION AND MOTION FOR CONTEMPT

          Before the Court is the Emergency Motion to Enforce Discharge Injunction and

    Motion for Issuance of an Order to Respondents to Show Cause Why They Should Not Be



                                            2

                                                                                    596
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 78 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:3 of 11




    Held in Contempt (ECF No. 755) (the “Motion”) of debtors Marvin B. Smith, III, and

    Sharon H. Smith (the “Smiths”). The Smiths seek in their Motion relief against a long list

    of respondents (collectively, the “Respondents”) involved in the foreclosure and sale of

    their former residence. Included in the list of Respondents are HSBC Bank USA, HSBC

    Bank, N.A., and HSBC Bank, USA, National Association as Trustee for the Holders of

    BCAP Trust LLC 2006-AA2 (individually and collectively, “HSBC”), several attorneys and

    associated law firms representing HSBC, and a realty company and realtor. For the reasons

    stated below, the Motion will be denied.

                                              BACKGROUND

           The Smiths filed for bankruptcy on April 2, 2007. On November 12, 2008, this Court 1

    entered a Consent Order Modifying the Automatic Stay (ECF No. 174) (the “Consent

    Order”) in which the Smiths agreed through counsel to a modification of the automatic

    stay with respect to the Smiths’ former residence located at 311 10th Street, Unit B, St.

    Simons Island, Georgia (the “Property”). Sometime thereafter, pursuant to the terms of

    the Consent Order, the automatic stay was deemed lifted without further hearing or order

    to allow Countrywide Home Loans, Inc., as servicing agent for HSBC and its successors

    and assigns (in such capacity, “Countrywide”), to pursue its state law remedies, including




    1This case was originally assigned to the Honorable John S. Dalis. Following his retirement, the case was
    reassigned on June 26, 2017.
                                                       3

                                                                                                          597
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 79 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:4 of 11




    foreclosure, with respect to the Property. Because the stay had been lifted as to the

    Property, the chapter 7 trustee (the “Trustee”) determined the Property was “burdensome

    and of inconsequential value to the estate” and filed a notice of abandonment on April 25,

    2012. (ECF No. 555.)           HSBC foreclosed upon the Property on May 5, 2015. Upon

    foreclosure, title to the Property passed to HSBC. The Smiths received a discharge on June

    1, 2016. (ECF No. 699.) The Smiths were removed from the Property on August 14, 2017,

    after HSBC initiated dispossessory proceedings. According to the Smiths, the Property is

    now listed for sale.

                                                DISCUSSION

        I.      Emergency Motion to Enforce Discharge Injunction

             The Smiths allege that Respondents violated the discharge injunction under 11

    U.S.C. § 524 by undertaking actions related to the foreclosure of and the Smiths’ eviction

    from the Property. In this Motion, the Smiths ask the Court to enforce the discharge

    injunction, 2 issue a show cause order regarding Respondents’ contempt, and award actual

    damages. (ECF No. 755 at 2, 11.)




    2 The Motion does not clearly indicate what the Smiths are asking for when they request that the Court
    “enforce the discharge injunction.” (ECF No. 755 at 11.) While the Smiths have asked for contempt to be
    considered, the Motion indicates that the Smiths are also requesting injunctive relief to prevent certain
    Respondents from selling the Property. (ECF No. 755 at 2.) Due to the pro se status of the Smiths, the Court
    will construe the Motion liberally and address whether an injunction can be issued under the circumstances
    in this case.
                                                         4

                                                                                                             598
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 80 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:5 of 11




            Importantly, the only remedy for a violation of the discharge injunction comes in

    the form of sanctions for contempt. 3 Debtors do not have a private right of action for

    damages arising from a violation of the discharge injunction, and enforcement of the

    discharge injunction exists only through a contempt proceeding. Giles v. James B. Nutter

    & Co. (In re Giles), 502 B.R. 892, 905 (Bankr. N.D. Ga. 2013); see also Walls v. Wells Fargo

    Bank, N.A., 276 F.3d 502, 507 (9th Cir. 2002) (holding that there is no private cause of action

    in Section 524 and that the court’s contempt power is its enforcement mechanism); Cox v.

    Zale Del., Inc., 239 F.3d 910, 917 (7th Cir. 2001) (holding that an action alleging a violation

    of Section 524(c) can be brought only as a contempt action because Section 524 lacks a

    provision for punitive damages); Pertuso v. Ford Motor Credit Co., 233 F.3d 417, 422 (6th

    Cir. 2000) (holding a private cause of action improper where the appropriate remedy for

    violation of an injunction is a contempt proceeding). The Court cannot enforce the

    discharge injunction with a new injunction. All it can do is sanction parties that have

    violated the discharge injunction through a contempt order. Therefore, the Court will

    consider only the Smiths’ request for sanctions, including actual damages, arising from the

    alleged violation of the discharge injunction.




    3The Smiths seek actual damages for Respondents’ actions allegedly in violation of the discharge injunction.
    (ECF No. 755 at 11.) Actual damages for such a violation are available only in the context of a sanction for
    contempt. Hardy v. United States ex rel. IRS (In re Hardy), 97 F.3d 1384, 1390 (11th Cir. 1996); McTyeire v.
    Hunt (In re McTyeire), 357 B.R. 898, 903 (Bankr. M.D. Ga. 2006).
                                                         5

                                                                                                             599
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 81 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:6 of 11




           The Court derives its contempt powers from its statutory authority to “issue any

    order, process, or judgment that is necessary and appropriate to carry out the provisions

    of this title.” 11 U.S.C. § 105(a). “The language of § 105 encompasses ‘any type of order,

    whether injunctive, compensative or punitive,’ as long as it is ‘necessary or appropriate to

    carry out the provisions of’ the Bankruptcy Code.” Hardy v. United States ex rel. IRS (In

    re Hardy), 97 F.3d 1384, 1389 (11th Cir. 1996).

           Before sanctions can be considered, the Court must determine whether a violation

    of the discharge injunction has occurred. Section 524(a)(2) provides:

           (a) A discharge in a case under this title—
           (2) operates as an injunction against the commencement or continuation of
           an action, the employment of process, or an act, to collect, recover or offset
           any such debt as a personal liability of the debtor, whether or not discharge of
           such debt is waived.

    11 U.S.C. § 524(a)(2) (emphasis added). Section 524 provides debtors with the “fresh start”

    of the Bankruptcy Code by implementing “a post-discharge injunction against collection

    of debts discharged in bankruptcy.” Hardy v. United States (In re Hardy), 97 F.3d 1384,

    1388-89 (11th Cir. 1996). The discharge injunction “operates as an injunction against the

    commencement or continuation of an action, the employment of process, or an act, to

    collect, recover or offset any such debt as a personal liability of the debtor.” 11 U.S.C. §

    524(a)(2). “Section 524 is intended to insure that once a debt is discharged, the debtor will

    not be pressured in any way to repay it.” Green Point Credit, LLC v. McLean

                                                  6

                                                                                              600
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 82 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:7 of 11




    (In re McLean), 794 F.3d 1313, 1321 (11th Cir. 2015) (citations and internal quotations

    omitted).

             In determining whether a creditor has violated the discharge injunction, courts ask

    “whether the objective effect of the creditor's action is to pressure a debtor to repay a

    discharged debt, regardless of the legal entity against which the creditor files its claim.”

    Id. at 1322. However, the chapter 7 discharge stops the collection of debts personally

    against the debtor only. It “does not avoid or otherwise affect a lien against property of

    the debtor.” Mele v. Bank of Am. Home Loans (BAC) (In re Mele), 486 B.R. 546, 555 (Bankr.

    N.D. Ga. 2013).

             The Smiths have not presented facts demonstrating that Respondents have violated

    the discharge injunction. Nothing in their Motion shows that any of Respondents have

    made any attempts to collect any debt as a personal liability of the Smiths. The Smiths’

    discharge extinguished their personal liability for certain debts but did not extinguish

    HSBC’s ability to enforce the lien on the Property.        As such, actions taken by any

    Respondent to foreclose, evict the Smiths from the Property, and/or sell the Property that

    has been foreclosed upon had nothing to do with the Smiths or their discharge.

    Accordingly, there is no need for the Court to exercise its contempt powers.

       II.      Contempt for Violation of Court’s Order Disallowing Claim No. 10

             The Smiths next request that the Court hold Respondents in contempt for violation

                                                  7

                                                                                             601
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 83 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:8 of 11




    of its Order on Objection to Claim No. 10 of Countrywide (ECF No. 603) (the “Disallowance

    Order”). Countrywide 4 filed a proof of claim (Claim No. 10) (the “Claim”) regarding the

    loan that was secured by a lien on the Property. The Claim was disallowed when the Court

    sustained the objection of the Trustee (ECF No. 588) (the “Objection”), in which the Trustee

    contended that the Claim should be disallowed because it was “secured by property either

    abandoned or not administered by the Trustee and, therefore, Creditor should look to its

    collateral for satisfaction of the debt.” (ECF No. 588 at 2.) The Smiths argue that the effect

    of the Disallowance Order was to void the subject lien on the Property under 11 U.S.C. §

    506(d) upon the Smiths’ discharge. They argue Respondents have acted in violation of the

    Disallowance Order by enforcing the lien and foreclosing on the Property.

            11 U.S.C. 506(d) provides:

            (d) To the extent that a lien secures a claim against the debtor that is not an
            allowed secured claim, such lien is void, unless—
            (1) such claim was disallowed only under section 502(b)(5) or 502(e) of this
            title; or
            (2) such claim is not an allowed secured claim due only to the failure of any
            entity to file a proof of such claim under section 501 of this title.

    11 U.S.C. § 506(d)(1)-(2). The Smiths submit that Section 506(d) automatically voided the

    subject lien on the Property upon their discharge. In support, the Smiths refer to Nat’l



    4As previously stated, Countrywide was HSBC’s servicing agent. Countrywide was listed as the creditor of
    the Claim on the proof of claim and was granted relief from the automatic stay. (ECF No. 174.) Sometime
    thereafter, Countrywide ceased to be HSBC’s servicing agent. For the sake of clarity, the Court notes that
    HSBC is the real party in interest with respect to the subject lien on the Property.
                                                        8

                                                                                                           602
       Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 84 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:9 of 11




    Capital Mgmt., LLC v. Gammage-Lewis, No. 5:10-CV-468-F, 2012 WL 3561785 (E.D.N.C.

    Aug. 14, 2012), aff’d, 523 F. App’x 254 (4th Cir. 2013). In that case, the district court

    concluded that Section 506(d) provided for avoidance where the trustee objected to a

    creditor’s secured claim for failure to attach proper documentation to its claim against

    debtor’s vehicle and the creditor failed to respond. Id. at *3. In the objection, the trustee

    requested the court to disallow the creditor’s claim as a secured claim and allow it instead

    as a general unsecured claim. Id. at *1. To reach its holding, the court determined that

    under those circumstances, the trustee’s objection was sufficient in place of an adversary

    proceeding—a requirement under Federal Rule of Bankruptcy Procedure 7001(2) to

    challenge a lien—because it gave proper notice to the creditor that “the debtor was

    challenging the validity, priority or extent of lien.” Id. at *3.

           The National Capital case is not binding precedent upon the Court nor is it

    persuasive. The Trustee abandoned the Property after determining that the Property was

    of no value to the bankruptcy estate. Abandonment had the effect of removing the

    Property from the bankruptcy estate and the jurisdiction of the bankruptcy court and

    returning the Property to the Smiths as if the bankruptcy had never occurred. 11 U.S.C. §

    554(a); In re Faloye, 459 B.R. 865, 867 (Bankr. N.D. Ga. 2011). In this case, the Claim was

    disallowed because the Property was no longer part of the bankruptcy estate.             The

    Trustee’s Objection was not a challenge to the existence, legitimacy, perfection, priority, or

                                                    9

                                                                                               603
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 85 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:10 of 11




    extent of the lien on the Property; and the Disallowance Order made no determination on

    such issues.   The disallowance was procedural, and its effect was simply to keep

    Countrywide and/or HSBC from receiving any distribution from the Trustee for the Claim.

           Further, the Claim was disallowed directly as a result of the Smiths’ decision to

    agree to the Consent Order which allowed Countrywide and/or HSBC to pursue its state

    law remedies, including foreclosure, with respect to the Property. (ECF No. 174.) It

    appears that the Smiths have sifted through the more than 700-entry docket in this case to

    find something that might support their ongoing quest to escape the consequences of the

    Consent Order, deciding now to rely erroneously on the Disallowance Order.

           This Court joins other courts in refusing to deem a perfectly valid lien void without

    a proper determination of such on the merits. See Shelton v. CitiMortgage, Inc. (In re

    Shelton), 477 B.R. 749, 752 (B.A.P. 8th Cir. 2012) (concluding a secured creditor's lien

    cannot be avoided under Section 506(d) for untimeliness); Hamlett v. Amsouth Bank (In re

    Hamlett), 322 F.3d 342, 349 (4th Cir. 2003) (holding creditor who chooses to sit out

    bankruptcy by not filing a proof of claim retains its lien under Section 506(d)); Roman v.

    CitiMortgage, Inc. (In re Roman), No. 14-03686, Adv. No. 14-00255, 2018 WL 4801933, at *8

    (Bankr. D.P.R. Oct. 2, 2018) (holding lien cannot be avoided where neither trustee nor

    debtor challenged the lien or took any affirmative action that could lead to lien avoidance);

    Kohout v. Nationstar Mortg., LLC (In re Kohout), 560 B.R. 399, 408 (Bankr. N.D.N.Y. 2016)

                                                 10

                                                                                              604
        Case 2:19-cv-00073-LGW Document 11-1 Filed 08/01/19 Page 86 of 86
Case:07-20244-MJK Doc#:758 Filed:06/07/19 Entered:06/07/19 17:10:58 Page:11 of 11




    (“Where . . . the Court does not examine the substance of a creditor's claim or make a merit-

    based determination, it would be illogical and contrary to longstanding bankruptcy

    jurisprudence to deprive such creditor of its contractual in rem rights.”). To hold otherwise

    would be antithetical to the long-standing premise under the Bankruptcy Code that certain

    liens ride through bankruptcy. Universal Am. Mortg. Co. v. Bateman (In re Bateman), 331

    F.3d 821, 827 (11th Cir. 2003) (“[A] secured creditor need not do anything during the course

    of the bankruptcy proceeding because it will always be able to look to the underlying

    collateral to satisfy its lien.”) (citing Long v. Bullard, 117 U.S. 617, 620-21 (1886)). Finally,

    because the Court concludes that the lien was not voided, there has been no violation of

    the Disallowance Order. Accordingly, again, there is no need for the Court to exercise its

    contempt powers.

           IT IS THEREFORE ORDERED that the Motion is DENIED.




    Dated at Brunswick, Georgia,
    this 7th day of June, 2019.




                                                   11

                                                                                                  605
